Citation Nr: 1821543	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to degenerative disc disease of the cervical spine and/or exposure to hazardous materials/environmental conditions.

2. Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to September 1983, November 1990 to June 1991, and March 2003 to March 2005. The Veteran had service in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Board remanded these claims to afford the Veteran an opportunity to testify at a hearing before the Board. The requested hearing was conducted in October 2013; however, audio technical difficulties prevented production of a written transcript of the hearing. The Veteran was informed of this and offered the opportunity to testify at a new hearing. The appeal was remanded in May 2014 to schedule the hearing. The hearing was conducted in June 2014 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

The Board notes this appeal originally included entitlement to service connection for hemorrhoids; however, this issue was granted in a September 2015 rating decision, and as such, is no longer on appeal. 

In October 2014 and December 2016, the Board remanded these claims for additional development.  In October 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA). See 38 C.F.R. § 20.901 (2017). A VHA opinion was received in December 2017. That development having been completed, the claims are now partially ready for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in his favor, the Veteran's obstructive sleep apnea had an onset during active service.

2. The evidence of record reflects that the Veteran does not meet the criteria for a diagnosis of fibromyalgia and his symptoms have been attributed to his service-connected lumbar and cervical spine disabilities.

3. The evidence of record reflects that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome and his symptoms have been attributed to his service-connected sleep apnea.


CONCLUSIONS OF LAW

1. Service connection for obstructive sleep apnea is established. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2. Service connection for fibromyalgia is not established. 38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3. Service connection for chronic fatigue syndrome is not established. 38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist	

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

Adequate notice pertaining to the Veteran's claims was satisfied by a letter provided to the Veteran in February 2009. The duty to notify has been fulfilled.

The duty to assist has also been met, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment records, VA treatment records, Social Security records, and private treatment records. The Veteran was afforded VA examinations.

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duties.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for obstructive sleep apnea, fibromyalgia and chronic fatigue syndrome.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4 , not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).

In the instant case, the record reflects that the Veteran had service in Southwest Asia from January 1991 to May 1991 during the Persian Gulf War and, therefore, such laws and regulations are applicable to his claims.

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. § 3.317 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

A. Sleep Apnea

The Veteran seeks entitlement to service connection for obstructive sleep apnea. He asserts his obstructive sleep apnea had an onset during service, and is causally or etiologically due to exposure to hazardous materials and/or environmental conditions. In the alternative, the Veteran asserts that his sleep apnea is proximately due to or aggravated by his service-connected degenerative disc disease of the cervical spine.

First, the Board notes that the Veteran was diagnosed with obstructive sleep apnea in a December 2007 VA sleep study, which was conducted after complaints of fatigue. See December 2007 VA sleep study. As such, Shedden element (1), current diagnosis, is met.

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that there is sufficient evidence of in-service symptoms. Although service treatment records do not document any sleep apnea symptoms, the Veteran submitted a November 2008 statement from his in-service roommate, reporting that during service, the Veteran snored loudly and he would gulp for air while sleeping. The Board notes that fellow service members are competent to report and identify when the Veteran snores and stops breathing during service, as they are symptoms capable of lay observation. See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds these statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). Therefore, the Board finds that Shedden element (2) is met.

As for Shedden element (3), nexus, the Board notes that the evidence indicates the Veteran's sleep apnea had an onset during service. In addition to the statement submitted from the Veteran's in-service roommate, in a VHA opinion, dated December 2017, a Sleep Disorder Specialist opined with a greater than 50 percent of medical certainty that the Veteran's sleep apnea had an onset during his service in 2003. The specialist explained that the Veteran's in-service roommate's description of his frequent loud snoring and gasping for air are some of the most common symptoms of sleep apnea and although having these symptoms does not always lead to a diagnosis, in patients who later are diagnosed, the symptom onset usually correlates with the disease onset. As such, the Board finds the Veteran's sleep apnea had an onset during service.

The Board notes several negative opinions from VA examiners of record; however, the Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Resolving all doubt in the Veteran's favor, based on the available medical and lay evidence, the Board finds that the Veteran's current obstructive sleep apnea had an onset during service. As such, the Veteran's service-connection claim is granted.


B. Fibromyalgia and Chronic Fatigue

The Veteran asserts he has fibromyalgia and chronic fatigue as a result of his time in service.

The evidence of record does not indicate that the Veteran has a diagnosis of fibromyalgia or chronic fatigue.

A diagnosis of chronic fatigue syndrome for VA purposes requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) non-exudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a (2017). Consideration under 38 C.F.R. § 3.317 remains warranted in cases where chronic fatigue syndrome is diagnosed, as it is an unexplained multisymptom illness defined by a cluster of signs or symptoms.

The Veteran was afforded a VA examination in March 2015, where it was noted that the Veteran did not, and has never been diagnosed with fibromyalgia. The examiner stated that the Veteran reported body aches and pains in relation to his lumbar and cervical disabilities. It was also noted that the Veteran received health care at the VA and a diagnosis of fibromyalgia is not of record. Concluding, the examiner stated that there was no subjective or objective evidence to make a diagnosis.

The Board notes that the Veteran was noted to be suffering from "fatigue" in a July 2014 private treatment note; however, the Veteran was afforded a VA examination in March 2015, at which time it was noted that the Veteran had not been diagnosed with chronic fatigue. The examiner explained that the Veteran's fatigue is attributed to his sleep apnea, and that the criteria for a diagnosis of chronic fatigue were not met. It was also noted that a diagnosis of chronic fatigue had not been made by his primary care physician either.

Thus, the only evidence that the Veteran has diagnoses of fibromyalgia and chronic fatigue syndrome is his own assertions. Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Veteran is competent to speak to symptoms, such as fatigue and pain, but the diagnosis and etiology of these symptoms is a complex question requiring medical expertise, particularly when the issue is whether any specific diagnosis is appropriate to explain the subjective complaints. The medical evidence is clear; he does not have fibromyalgia or chronic fatigue syndrome. The Veteran's complaints of body aches and pain have been attributed to the known clinical diagnoses of his cervical and lumbar spine disabilities, and his complaints of fatigue have also been attributed to the known clinical diagnosis of sleep apnea.  Of note, the Veteran is currently service connected for his cervical and lumbar spine disabilities as well as sleep apnea. Thus, because the criteria for chronic fatigue syndrome have not been met, there is no diagnosis of fibromyalgia, and because there is no undiagnosed illness as the symptoms have been clinically accounted for, service connection is not warranted for fibromyalgia or chronic fatigue syndrome.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, in the present case, the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for fibromyalgia and chronic fatigue syndrome. Therefore, his claims must be denied.




ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for chronic fatigue is denied.


REMAND

The Veteran seeks entitlement to a TDIU.

As a result of this decision, the Veteran has been granted entitlement to service connection for obstructive sleep apnea. The AOJ must assign disability ratings in the first instance; such assignment may impact whether the Veteran satisfies the schedular requirements for a TDIU rating as set forth in 38 C.F.R. § 4.16 (a). Thus, a decision by the Board on the Veteran's TDIU claim would be premature. 

Importantly, the Board notes that the Veteran has submitted several private medical opinions indicating that he is unemployable. See, e.g., August 2013 and January 2016 private opinions. Based on these opinions, the Board finds that after a disability rating is assigned for obstructive sleep apnea, if the Veteran continues to fail to meet the schedular requirements for TDIU, the claim should be referred to the Director of the VA Compensation Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Assign a disability rating for sleep apnea, and reconsider the Veteran's claim for entitlement to a TDIU, to include private opinions dated in August 2013 and January 2016.

If the Veteran does not meet the requisite schedular percentages for TDIU, the claim should be referred to the Director of the VA Compensation Service for extraschedular consideration under the provisions of 38 C.F.R. § 4.16 (b).

2. If the TDIU claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

3. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


